      Case 1:20-cv-10627-JGK-GWG Document 15 Filed 09/07/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WENDY BIENVENIDA SILVERIO DE                    20-cv-10627 (JGK)
TAVAREZ ,
                                                ORDER
                            Plaintiff,

     - against -

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.

JOHN G. KOELTL, District Judge:

     By Order dated September 7 , 2021, the Court referred this

case to Magistrate Judge Gabriel W. Gorenstein.

     To conserve resources , to promote judicial efficiency, and in

an effort to achieve a faster disposition of this matter, it is

hereby ORDERED that the parties must discuss whether they are

willing to consent , under 28 U. S . C . § 636(c) , to conducting all

further proceedings before the assigned Magist rate Judge.

     If both parties consent to proceed before the Magistrate

Judge, counsel for the defendant must, by no later than October 7 ,

2021 , file a letter with the Court, with an attached fully

executed Notice, Consent , and Reference of a Civil Action to a

Magistrate Judge form, the blank form for which is attached to

this Order (and also available at:

http s: //www.nysd . uscourts . gov/forms/consent - proceed- us - magistrate-

judge). If the Court approves that form , all further
      Case 1:20-cv-10627-JGK-GWG Document 15 Filed 09/07/21 Page 2 of 3


proceedings will then be conducted before the assigned Magistrate

Judge ra t her than before me . Any appeal would be taken directly to

the United States Court of Appeals for the Second Circuit .

     If either party does not consent to conducting all further

proceedings before the assigned Magistrate Judge , defendant ' s

counsel shall file a letter by no later than October 7, 2021

advising the Court that the parties do not consent , but without

di s closing the identity of the party or parties who do not

consent . The parties are free to withhold consent without negative

consequences .



SO ORDERED.


Dated:     New York, New York
           September 7 , 2021



                                         United States District Judge




                                     2
                     Case 1:20-cv-10627-JGK-GWG Document 15 Filed 09/07/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRlCT COURT
                                                                            for the



                                                                                )
                                 Plaintiff                                      )
                                    V.                                          )     Civil Action No.
                                                                                )
- - - -·
                                Defendant                                       )



            NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


        Consent to a magistrate judge 's authority. The following parties consent to have a United States magistrate judge
 conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names ofparties and attorneys                                 Signatures ofparties or attorneys                  Dates




                                                                      Reference Order

         IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
 order the entry ofa final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



 Date:
                                                                                                    District Judge's signature



                                                                                                     Printed name and title

 Note:      Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
            magistrate judge. Do not return this form to a judge.
